DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments filed on 2/16/2021 with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6 has been withdrawn. 
EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Kwon (Reg. 62,422) on 3/2/2021.
In the claims:
In claim 1, line 11, “transceived” is hereby replaced with “transceiving”.

Allowable Subject Matter
5.	Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest  a wireless communication device, as recited in claim 1, which further comprises a kickstand structure including a first plate body and a second plate body, wherein the first plate body is rotationally pivoted to the back portion, and the second plate body is rotationally pivoted to the first plate body, thereby the second plate body is configured to rotate and stack on the first plate body, and the kickstand structure is configured to rotate and stack on the back portion; and an antenna module, disposed on the kickstand structure, and electrically connected to the RF signal module of the main body, and capable of transceiving millimeter-wave, wherein the second plate body comprises a connecting component, the second plate body is pivoted to the first plate body by the connecting component which is a ball joint, so that the second plate body can be rotated in any direction relative to the first plate body.

					Conclusion 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841